DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation “the HPLMN or the EHPLMN” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is not clear what “HPLMN” stands for and what “EHPLMN” stands for.  Therefore, claim 6 is indefinite.
Claim 13 recites the limitation “the HPLMN or the EHPLMN” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is not clear what “HPLMN” stands for and what “EHPLMN” stands for.  Therefore, claim 13 is indefinite.  Claim 14 depends on claim 13, and is therefore also indefinite.  


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-2, 4-5, 8-9, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuda et al., U.S. Patent Application Publication 2019/0349824 (hereinafter Tsuda).
Regarding claim 1, Tsuda discloses an apparatus (disclosed is a user equipment, according to [0061]), comprising: 
one or more processors (the user equipment comprises circuitry that is configured to select at least one candidate cell, based on neighboring cell list information, to be measured (this circuitry therefore performs processing functions), 
connect to a serving base station (the user equipment establishes a connection with a first base station [“serving base station”], according to [0061]); 
receive a neighbor base station list from the serving base station (the user equipment receives neighboring cell list information from the first base station, according to [0061]); 	categorize a first neighbor base station of the neighbor base station list into one of a plurality of measurement categories, wherein the UE is configured to perform measurements of neighbor base stations in respective categories at different rates (the user equipment obtains configuration information indicating measurement reporting information for triggering a measurement reporting for a given cell, whereby cells of the neighboring cell list are classified into either a first type classification or a second type classification, whereby the update frequency of the first type classification differs from the update frequency of the second type classification, according to [0061]);
categorize one or more additional neighbor base stations of the neighbor base station list into a different one of the plurality of measurement categories, wherein the first neighbor base station and the one or more additional neighbor base stations compose a plurality of neighbor base stations (cells of the neighboring cell list are classified into either a first type classification or a second type classification, according to [0061]); and 

Regarding claim 11, Tsuda discloses a method for operating a user equipment device (UE) (disclosed is a method for operating a user equipment, according to [0061]), comprising: by the UE: 
connecting to a serving base station (the user equipment establishes a connection with a first base station [“serving base station”], according to [0061]); 
receiving a neighbor base station list from the serving base station (the user equipment receives neighboring cell list information from the first base station, according to [0061]); 
categorizing a first neighbor base station of the neighbor base station list into a first measurement category of a plurality of measurement categories, wherein the UE is configured to perform measurements of the first neighbor base station at a first rate based on the first neighbor base station being categorized in the first measurement category (the user equipment obtains configuration information indicating measurement reporting information for triggering a measurement reporting for a given cell, whereby cells of the neighboring cell list are classified into either a first type classification or a second type classification, whereby the update frequency of the first type classification differs from the update frequency of the second type classification, according to [0061]); 
categorizing a second neighbor base station of the neighbor base station list into a second measurement category of the plurality of measurement categories, wherein the UE is configured to perform measurements of the second neighbor base station at a second rate based on the second neighbor base station being categorized in the second measurement category, wherein the first neighbor base station and the one or more additional neighbor base stations compose a plurality of neighbor base stations (cells of the neighboring cell list are classified into either a first type classification or a second type classification, according to [0061]); and 
performing measurement of the first and second neighbor base stations at the respective first and second rates according to the categorization (measurements are performed based on the neighboring cell list information and the classification information, according to [0061]).

an antenna (the user equipment wirelessly transmits and receives information (and therefore necessarily comprises an antenna), according to [0061]); 
a radio coupled to the antenna (the user equipment comprises circuitry for receiving and transmitting information [“radio”], according to [0061]); and 
one or more processors (the user equipment comprises circuitry that is configured to select at least one candidate cell, based on neighboring cell list information, to be measured (this circuitry therefore performs processing functions), according to [0061]) coupled to the radio, wherein the one or more processors are configured to cause the wireless device to: 
receive a neighbor base station list from a wireless network (the user equipment receives neighboring cell list information from a first base station, according to [0061]); 
categorize a plurality of neighbor base stations of the neighbor base station list into a plurality of measurement categories, wherein the UE is configured to perform measurements of neighbor base stations in respective categories at different rates (the user equipment obtains configuration information indicating measurement reporting information for triggering a measurement reporting for a given cell, whereby cells of the neighboring cell list are classified into either a first type classification or a second type classification, whereby the update frequency of the first type classification differs from the update frequency of the second type classification, according to [0061]); and 
perform measurement of the plurality of neighbor base stations according to the categorization (measurements are performed based on the neighboring cell list information and the classification information, according to [0061]).
Regarding claim 2, Tsuda discloses the apparatus of claim 1, wherein the plurality of measurement categories include a fast measurement group (FMG) and a slow measurement group (SMG) (the update frequency of the first type classification differs from the update frequency of the second type classification (therefore one classification is relatively fast and the other classification is relatively slow), according to [0061]).
Regarding claim 4, Tsuda discloses the apparatus of claim 1, wherein said categorizing the first neighbor base station is based on information regarding the first neighbor base station received from the serving base station (the cells of the neighboring cell list are categorized based on classification information received from the first base station, according to [0061]).
Regarding claim 5, Tsuda discloses the apparatus of claim 1, wherein said categorizing the first neighbor base station is based on information received from the first neighbor base station (a cell is classified by the user equipment partially based on information associated with a signal transmitted from said cell, according to [0061]).

Regarding claim 9, Tsuda discloses the apparatus of claim 1, wherein said categorizing the first neighbor base station is based on indicated PCI ranges associated with the first neighbor base station (a measurement for a particular cell of the neighboring cell list is configured using whitelists and blacklists that comprise PCIs, according to [0105], according to [0105]).
Regarding claim 12, Tsuda discloses the method of claim 11, wherein the first measurement category includes a fast measurement group (FMG) and wherein the second measurement category includes a slow measurement group (SMG) (the update frequency of the first type classification differs from the update frequency of the second type classification (therefore one classification is relatively fast and the other classification is relatively slow), according to [0061]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claim 1 above, in view of Mochizuki et al., U.S. Patent Application Publication 2015/0245402 (hereinafter Mochizuki).
	Regarding claim 3, Tsuda discloses all the limitations of claim 1.  Additionally, Tsuda discloses that the plurality of measurement categories include a fast measurement group (FMG) and a slow measurement group (SMG) (the update 
	Tsuda does not expressly disclose that the plurality of measurement categories include a default measurement group (DMG).
	Mochizuki discloses that the plurality of measurement categories include a default measurement group (DMG) (measurements are performed on a predetermined [“default”] plurality of eNBs as a group, according to [1436]-[1441]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda with Mochizuki such that the plurality of measurement categories include a default measurement group (DMG).
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of information sent in a measurement configuration message (Mochizuki:  [1441]).

11.	Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claims 1 and 11 above, in view of Balasubramanian et al., U.S. Patent Application Publication 2016/0150450 (hereinafter Balasubramanian).
	Regarding claim 6, Tsuda discloses all the limitations of claim 1.
	Tsuda does not expressly disclose that said categorizing the first neighbor base station includes determining if the first neighbor base station is part of the HPLMN or the EHPLMN.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda with Balasubramanian such that said categorizing the first neighbor base station includes determining if the first neighbor base station is part of the HPLMN or the EHPLMN.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate determining cell suitability (Balasubramanian:  [0058]).
	Regarding claim 13, Tsuda discloses all the limitations of claim 11.
	Tsuda does not expressly disclose that said categorizing the first neighbor base station includes determining if the first neighbor base station is part of the HPLMN or the EHPLMN.
	Balasubramanian discloses that said categorizing the first neighbor base station includes determining if the first neighbor base station is part of the HPLMN or the EHPLMN (a UE determines if a cell belongs to its home PLMN, according to [0059]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda with Balasubramanian such that said categorizing the first neighbor base station includes determining if the first neighbor base station is part of the HPLMN or the EHPLMN.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate determining cell suitability (Balasubramanian:  [0058]).

	Tsuda does not expressly disclose that determining if the first neighbor base station is part of the HPLMN or the EHPLMN is based on SIB1 information broadcast by the first neighbor base station.
	Balasubramanian discloses that determining if the first neighbor base station is part of the HPLMN or the EHPLMN is based on SIB1 information broadcast by the first neighbor base station (a UE determines if a cell belongs to its home PLMN by reading SIB1 information, according to [0059]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda as modified by Balasubramanian with Balasubramanian such that determining if the first neighbor base station is part of the HPLMN or the EHPLMN is based on SIB1 information broadcast by the first neighbor base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate determining cell suitability (Balasubramanian:  [0058]).
	
12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claim 1 above, in view of Callender et al., U.S. Patent Application Publication 2021/0014751 (hereinafter Callender).
	Regarding claim 7, Tsuda discloses all the limitations of claim 1.

	Callender discloses that said categorizing the first neighbor base station includes determining if the first neighbor base station is configured with deriveSSB-IndexFrom Cell (the field deriveSSB-IndexFromCell is used by the UE to determine whether said UE can utilize serving cell timing to derive the index of SS block transmitted by a neighbor cell, according to [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda with Callender such that said categorizing the first neighbor base station includes determining if the first neighbor base station is configured with deriveSSB-IndexFrom Cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve UE measurement scheduling (Callender:  [0001]).
	
13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claim 1 above, in view of Katamreddy et al., U.S. Patent Application Publication 2015/0249945 (hereinafter Katamreddy).
	Regarding claim 10, Tsuda discloses all the limitations of claim 1.
	Tsuda does not expressly disclose that said categorizing the first neighbor base station is based on previous connection attempts with the first neighbor base station.
	Katamreddy discloses that said categorizing the first neighbor base station is based on previous connection attempts with the first neighbor base station (after a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda with Katamreddy such that said categorizing the first neighbor base station is based on previous connection attempts with the first neighbor base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to efficiently utilize power resources (Katamreddy:  [0004]).

14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claim 11 above, in view of Huang-Fu et al., U.S. Patent Application Publication 2019/0223091 (hereinafter Huang-Fu).
	Regarding claim 15, Tsuda discloses all the limitations of claim 11.
	Tsuda does not expressly disclose that said categorizing the first neighbor base station includes determining if the first neighbor base station supports dual connectivity.
	Huang-Fu discloses that said categorizing the first neighbor base station includes determining if the first neighbor base station supports dual connectivity (a UE determines whether there are neighboring cells supporting EUTRA-NR dual connectivity, according to [0010], [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda with Huang-Fu such that said categorizing the first neighbor base station includes determining if the first neighbor base station supports dual connectivity.
.

15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claim 16 above, in view of Chincholi et al., U.S. Patent Application Publication 2019/0174341 (hereinafter Chincholi).
	Regarding claim 17, Tsuda discloses all the limitations of claim 16.
	Tsuda does not expressly disclose that said categorizing the plurality of neighbor base stations includes determining if a neighbor base station of the plurality of neighbor base stations supports gapless measurement.
	Chincholi discloses that said categorizing the plurality of neighbor base stations includes determining if a neighbor base station of the plurality of neighbor base stations supports gapless measurement (it is determined whether a given cell supports gapless measurements, according to [0105]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda with Chincholi such that said categorizing the plurality of neighbor base stations includes determining if a neighbor base station of the plurality of neighbor base stations supports gapless measurement.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate low latency communications (Chincholi:  [0074]).

18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claim 16 above, in view of Heo et al., U.S. Patent Application Publication 2016/0044552 (hereinafter Heo).
	Regarding claim 18, Tsuda discloses all the limitations of claim 16.
	Tsuda does not expressly disclose that said categorizing the plurality of neighbor base stations includes determining if the first neighbor base station supports intrafrequency reselection.
	Heo discloses that said categorizing the plurality of neighbor base stations includes determining if the first neighbor base station supports intrafrequency reselection (a UE determines if a cell supports intrafrequency reselection, according to [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda with Heo such that said categorizing the plurality of neighbor base stations includes determining if the first neighbor base station supports intrafrequency reselection.
	One of ordinary skill in the art would have been motivated to make this modification in order to ensure that the UE receives the radio resource information from the most appropriate cell (Heo:  [0030]).

17.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claim 16 above, in view of Shaik et al., U.S. Patent Application Publication 2019/0110205 (hereinafter Shaik).
	Regarding claim 19, Tsuda discloses all the limitations of claim 16.

	Shaik discloses that the one or more processors are further configured to: 
	compare a number of neighbor base stations in a first measurement group against a threshold (a wireless communication device stores cell identifiers associated with a neighbor cell list for performing measurements, according to Abstract, whereby the number of cell IDs stored in said wireless communication device is compared to a maximum number of stored cell identifiers, according to [0121]-[0122]); 
	when the number of neighbor base stations in the first measurement group exceeds the threshold, removing one or more neighbor base stations from the first measurement group (the identifier for a cell is removed when the maximum number of stored cell identifiers is exceeded, according to [0122]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda with Shaik such that the one or more processors are further configured to: compare a number of neighbor base stations in a first measurement group against a threshold; when the number of neighbor base stations in the first measurement group exceeds the threshold, removing one or more neighbor base stations from the first measurement group.

	Regarding claim 20, the combination of Tsuda and Shaik discloses all the limitations of claim 19.
	Tsuda does not expressly disclose that said removing the one or more neighbor base stations from the first measurement group includes: prioritizing the neighbor base stations in the first measurement group; and removing the one or more neighbor base stations based on said prioritizing.
	Shaik discloses that said removing the one or more neighbor base stations from the first measurement group includes: prioritizing the neighbor base stations in the first measurement group (the stored cell identifiers are prioritized according to how frequently the corresponding base stations have been visited, according to [0122]); and 
	removing the one or more neighbor base stations based on said prioritizing (cell identifiers for base stations that have been visited less frequently are more likely to be removed than cell identifiers for base stations that have been visited more frequently, according to [0122]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda as modified by Shaik with Shaik such that said removing the one or more neighbor base stations from the first measurement group includes: prioritizing the neighbor base stations in the first measurement group; and removing the one or more neighbor base stations based on said prioritizing.


Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645